DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment filed 22 August 2022 and a supplemental amendment filed 7 September 2022, which have been placed of record and entered in the file.
Status of the Claims:
Claims 1-19 are pending.
Claims 1, 10, and 19 are amended.
Claim 20 is canceled.
Specification and Drawings:
An amendment to the specification has not been submitted.
Amendments to the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of information disclosure statements (IDS) filed 29 June 2022 and 7 September 2022, which have been placed of record in the file.  Initialed, signed, and dated copies of the PTO-1449 or PTO-SB-08 forms are attached to the Office action.
Interview Summary
The reply filed 7 September 2022 includes a complete and accurate record of the substance of the 12 July 2022 interview and a complete and accurate record of the substance of the 31 August 2022 interview.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
	In claim 19, line 7, --the distal portion-- has replaced “a distal portion”.
EXAMINER’S AMENDMENT
Claim 19 is amended to correct an apparent editorial error.
Allowable Subject Matter
Claims 1-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 10:  the subject matter of claims 1 and 10 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  
The prior art fails to disclose or teach the combination set forth in the claims, in particular, the limitations: 
“a drive assembly having a proximal portion and a distal portion and including a flexible drive beam and a working end, the flexible drive beam having a proximal portion and a distal portion and being movably received within the longitudinal channel of the base portion of the anvil assembly, the working end secured to the distal portion of the flexible drive beam, the distal portion of the drive assembly defining a cam slot having a proximal portion and a distal portion, the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle β, the drive assembly movable from a retracted position to an advanced position to move the working end in relation to the anvil and cartridge assemblies between retracted and advanced positions and move the actuation sled through the cartridge body to eject the staples from the cartridge body; 
wherein the pivot member of the channel member is received in the pivot member slot of the anvil assembly and the cam slot of the drive assembly, and the drive assembly is movable from its retracted position into engagement with the ramp of the channel member to move the tool assembly from the open position in which the first and second longitudinal axes define an acute Page 2 of 15Application Serial No.: 17/130,073 Docket No.: A0005304US01 (203-13606) angle, to a partially clamped position in which the first and second longitudinal axes of the anvil and cartridge assemblies are substantially parallel, and to a clamped position in which the first and second longitudinal axes of the anvil and cartridge assemblies are substantially parallel”.
Viola (US Patent Publ. No. 2010/0044411), Shelton et al. (US Patent Publ. No. 2017/0296191) and Kostrzewski et al. (US Patent No. 9,016,539) are the closest prior art.  
Viola discloses a surgical stapling device comprising a handle assembly 12, an adapter assembly, and a tool assembly pivotably supported on the adapter assembly, the tool assembly including an anvil assembly 112 defining a first longitudinal axis and including an inner surface, a proximal portion including a base portion defining a longitudinal channel and pivot member bores 34, 38 extending in a direction substantially perpendicular to the longitudinal channel, a cartridge assembly 114 including a channel member 118 defining a cavity, a staple cartridge 114a including a cartridge body and staples, pushers, a sled 131, and a knife slot and a knife member, pivot member (cam followers 32, 36), and a drive assembly having a proximal portion and a distal portion and including a flexible drive beam 116 and a working end 132, the flexible drive beam having a proximal portion and a distal portion and being movably received in the longitudinal channel of the base portion, the distal portion of the drive assembly defining a cam slot (cam channels 128, 130) having a proximal portion and a distal portion, the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle β, wherein the pivot member of the channel member is received in the pivot member bore of the anvil assembly and the cam slot of the drive assembly, and the drive assembly is movable from its retracted position from the open position in which the first and second15Attorney Docket No.: A0005304US01 (203-13606) longitudinal axes define an acute angle, to a partially clamped position in which the first and second longitudinal axes of the anvil and cartridge assemblies are substantially parallel, and to a clamped position in which the first and second longitudinal axes of the anvil and cartridge assemblies are substantially parallel.  The flexible drive beam 116 is advanced by an actuator ([0033]) separately from advancement of the working end 132.  The working end 132 is advanced by the tension member 140, which tension member also articulates the tool (fig. 9, [0038]).  
Shelton et al. disclose a surgical stapling device including a pivotal anvil assembly and channel member including pivot pins 21142 on a first jaw cooperating with pivot member slots 21052 having open ends and closed ends on a second jaw.    
Kostrzewski et al. disclose a surgical stapling device including a channel member 1300 having a ramp 1360 that is engaged by a dynamic clamping member to move the anvil and channel member relative to each other.  
It would not have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Viola apparatus to include an anvil assembly including a proximal portion including a pivot member slot, and “a drive assembly having a proximal portion and a distal portion and including a flexible drive beam and a working end, the flexible drive beam having a proximal portion and a distal portion and being movably received within the longitudinal channel of the base portion of the anvil assembly, the working end secured to the distal portion of the flexible drive beam, the distal portion of the drive assembly defining a cam slot having a proximal portion and a distal portion, the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle β, the drive assembly movable from a retracted position to an advanced position to move the working end in relation to the anvil and cartridge assemblies between retracted and advanced positions and move the actuation sled through the cartridge body to eject the staples from the cartridge body; wherein the pivot member of the channel member is received in the pivot member slot of the anvil assembly and the cam slot of the drive assembly” since one of ordinary skill in the art would not have been motivated to include an anvil assembly including a proximal portion including a pivot member slot and to change the drive assembly to one having the working end secured to the distal portion of the flexible drive beam, the distal portion of the drive assembly defining a cam slot having a proximal portion and a distal portion, the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle β, the drive assembly movable from a retracted position to an advanced position to move the working end in relation to the anvil and cartridge assemblies between retracted and advanced positions and move the actuation sled through the cartridge body to eject the staples from the cartridge body, since Viola discloses a tension member for both advancing the working end and articulating the tool, and a separate actuator for advancing the drive beam, and thus Viola teaches away from such a combination.  MPEP 2144.05 III B.
Regarding independent claim 19: the subject matter of claim 19 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 19 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein the cam slot is formed by the distal portion of the flexible drive beam and a proximal surface of the working end”.
The closest prior art to Williams et al. (US Pat. No. 9,668,728) discloses a drive assembly for a surgical stapling device comprising a flexible drive beam (drive beam members 303, fig. 43, col. 17, lines 39-40) and a working end 301 (fig. 43, col. 18, line 1), the flexible drive beam 303 having a proximal portion and a distal portion (fig. 43), the working end 303 secured (distal end of drive beam members 303 are coupled to knife 305 of drive beam 303, fig. 43, col. 17, lines 41-43) to the distal portion of the flexible drive beam 303 and having an I-beam configuration (fig. 43), wherein the drive assembly has a distal portion that defines a cam slot (notch 360, fig. 43, col. 17, line 41) having a proximal portion (flat medial portion 362, fig. 43, col. 17, line 48) and a distal portion (ramp portion 363, fig. 43, col. 17, line 53), the proximal and distal portions of the cam slot defining axes that intersect to define an acute angle of from about 15 degrees to 75 degrees (fig. 43, col. 17, lines 55-56). 
The difference between the Williams et al. reference and the claimed subject matter is that Williams et al. do not disclose or teach “wherein the cam slot is formed by the distal portion of the flexible drive beam and a proximal surface of the working end”.  The difference between the claimed subject matter and Williams et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modification to the Williams et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Williams et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 September 2022